 

Case 1:18-cv-08179-NRB Document 47 Filed 12/17/19 Page 1 of 1

 

JAMES E, JOHNSON THE CITY OF New YORK FRANK A, DELUCCIA
Corporation Counsel Senior Counsel
LAW DEPARTMENT Phone: (212) 356-5054
100 CHURCH STREET, Rim. 3-155 Be ee i>

hucci Myc,
NEW YORK, NY 10007 daa iat niall

December 13, 2019
BY ECF JEW De eivitav©r
Hon. Naomi R. Buchwald A Le, 7 —<
United States District Judge
. a a 2! 2020
United States District Court wo weheduled wn ees

Southern District of New York at Wem,

 

 

500 Pearl Street
New York, NY 10007 ee et .
el AVY Re.
Re: Raji Wilson v. City of New York, et al., 18-CV-08179 (NRB)(GWG) cictewnLat, y
Your Honor: pence Me , 2015 COTA

I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York, and the attorney assigned to the defense of the above-referenced matter. I write on
behalf of the parties to apprise the Court of the status of the above-referenced matter. To date,
the parties have exchanged extensive discovery and are expecting receipt of additional materials
within the coming days. As a result, the parties agree that they will soon be in a position to
proceed with a settlement conference. Therefore, the parties request that a settlement conference
be scheduled in this matter for a date convenient for the Court following Monday January 20,
2020. The parties propose this schedule in order to avoid anticipated absences and previously
scheduled conflicts among counsel that exist prior to January 20, 2020.

The parties thank the Court for its time and consideration of the within.

Respectfully submitted,
Frank A. DeLuccia /s/

Frank A. DeLuccia
Senior Counsel
FAD/m
eo: Jonathan A. Fink, Esq. (by ECF)
Brian L. Bromberg, Esq. (by ECF)
